         Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 1 of 51




 JAMES EVERETT SHELTON                                 UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF
                                                       PENNSYLVANIA
        Plaintiff

        v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                       No. 2:18-cv-03723-NIQA


         MOTION FOR EMERGENCY INJUNCTIVE AND DECLARATORY RELIEF

       Defendants, by and through their attorneys, respectfully moves pursuant to Rule 65(a) of

the Federal Rules of Civil Procedure and Local Rule 65.1, for a motion for Emergency

Injunctive And Declaratory Relief.

  In support thereof Plaintiff states:

   A. Background Material Facts

       Since the last order denying the motion to reconsider, a few very crucial facts have come

to light regarding Plaintiff and his ongoing scheme. First, we now have third party evidence that

not only has Shelton been working with others to continue this ongoing scheme, but he has also

contacted others to now continue to harass the same defendants in this matter. First, is the new

transcripts were recently received and clearly shows that Plaintiff has not problem pursuing not

only his own actions, but enlisting others to work with him as well. (See Exhibit A – May 15, 2020

Transcripts.) In it, Shelton is speaking with an individual, who he later unsuccessfully sued because

this individual refused to work with him, and has clearly shown he’s researched this person as a

potential “target” (See Exhibit A, page 2, lines 2-18). He goes on further, to stated “But if I had a

judgment against you, I mean, I 100 percent could put a lien against your house. And -- and that
          Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 2 of 51




would be a sizable amount of equity that I could conceivably take.” (See Exhibit A, page 3, lines

9-12).

         He then elaborated on his scheme by saying “MR. SHELTON: I understand. It's like – I

research these people a lot before I even write them a demand letter, because I want to know, Okay,

do they own real property? Do they have bank accounts? Do they have money? How -- how big

is their company? How many employees do they have? All that -- I research that stuff in advance.

And if they're a small -- if they're -- if they're driving a brand new Mercedes or -- or a Lambo or

something, or they're living in a brand new house, then they can afford to pay me.” (See Exhibit

A, page 4, lines 21-25 to page 5, lines 1-5). Additionally, he states, “MR. SHELTON: Meanwhile,

I know -- I know where the person banks before I even -- before I even file the case, and how

much money they have.” (See Exhibit A, page 5, lines 19-21).

         Further elaboration of his scheme is, “MR. SHELTON: Here's the thing -- here's the thing:

Like, I sue the people individually and get – get individual liability. So that's the first hurdle. So

you can close your company up, but I'm going -- but I'm going to have a judgment against you

personally. And that's going -- that's going to mean that I can still levy your personal account. If

you own a real -- if you own real property, I can put a lien against it, or I can even -- I mean, I can

take -- take it if I want. If -- if there's equity in it, I can take the house. I mean, that -- there's a ton

of weapons -- MR. O'HARE: Would you do that? Would you do that? MR. SHELTON: -- that I

can use. Yeah. We're in the process of doing it to someone in -- in Southern California right now.

But they're -- they're scumbags.” (See Exhibit A, page 6, lines 20-25 to page 7, lines 1-11).

         Shelton goes on to stated he, and others, are working together to target and harm these

defendants, “MR. SHELTON: Yeah. No. You're right. No. We're pillaging them. No. We're

absolutely pillaging them. I mean, that's -- that's the point.” (See Exhibit A, page 5, lines 13-15).
         Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 3 of 51




He further elaborates how he works with others, “MR. SHELTON: Oh, yeah. Absolutely. Because

what we do is -- not you in particular, but, like, what – what we'll do is we'll say, Hey, yeah, these

guys just paid me "X" number of dollars, or, Hey, you know, I just collected a judgment against

these guys. I just made $20,000. Yo. Any of you guys got any calls? Yeah. Sure have. Let's go

after them.” (See Exhibit A, page 6, lines 9-15).

       This conspiracy is not an ephemeral occurrence either. It is still on going, and proof of this

is that soon after the most recent case was initiated, Defendants begin receiving very similar

threatening messages from “Heidarpour Law Firm, PLLC.” (See Exhibit B). Further, they have

been attempting to respond, however Heidarpour Law Firm, PLLC appears to be using the exact

same tactics as the current Plaintiff. Further, Heidarpour Law Firm, PLLC is a serial filing firm,

and a known litigant in the TCPA field. As such, it should come as no surprise that they would be

willing to work with the likes of the Plaintiff in this matter, particularly if he tipped them of about

the case. Further, based on some investigation, it seems more than likely Plaintiff is working with

these other serial litigators as well, including those listed in the report found by the third party

investigator. (See Exhibit C). Given that the Plaintiff has now admitted to participating in such

schemes, and apparently employs the same tactics used here in other cases with other serial

litigants, this should be taken into consideration in this case, it should be reopened and further

discovery be permitted, to find out if any of Plaintiff’s claims are actually legitimate, or merely

part of the ongoing scheme. Further, it should be pointed out that substantially all “outstanding

discovery” in this case was in fact responded to, via prior pleadings and actual submissions sent to

plaintiff, and relying on the alleged lack of discovery by Plaintiff to procure their summary

judgment was improper.
         Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 4 of 51




        Finally, it should be pointed out that a “renewed” motion to compel was filed on May 25,

2020, and then one day later, without permitting time for a response, the court granted it. We are

filing this injunction against such relief concurrently with the motion to reconsider.

        Legal Arguments


        Specifically, this Court must grant Defendants’ motion for a temporary restraining order

of the outstanding post-judgment discovery (“TRO”) because: (1) there is a reasonable probability

that they will succeed on the merits; (2) they will suffer irreparable harm in the absence of relief;

(3) there will be little or no harm to the defendant if relief is granted; and (4) the public interest

supports a grant of relief. See, e.g., Swartzwelder v. McNeilly, 297 F.3d 228, 234 (3d Cir. 2002);

Alessi v. Pennsylvania Dep’t of Public Welfare, 893 F.2d 1444, 1447 (3d Cir. 1990); Prison Health

Servs., Inc. v. Umar, Civil Action No. 02-2642, 2002 U.S. Dist. LEXIS 12267 (E.D. Pa. May 8,

2002). The standard for a preliminary injunction and a TRO is the same. Mertz v. Houstoun, 155

F. Supp. 2d 415, 425 n.12 (E.D. Pa. 2001); Bieros v. Nicola, 857 F. Supp. 445, 446-47 (E.D. Pa.

1994). While the degree of probability of success on the merits required to obtain such relief varies

among federal courts of appeals, the U.S. Court of Appeals for the Third Circuit requires only a

“reasonable likelihood” of success. See Johnson & Johnson Orthopaedics, Inc. v. Minnesota

Mining & Mfg. Co., 715 F. Supp. 110, 112 n.1 (D. Del. 1989). Defendants meet each of the four

requirements for a temporary restraining order, even though the parties we are requesting to be

restrained are not currently parties. Further, Defendants will suffer irreparable harm in the absence of

immediate injunctive relief, given the aforementioned facts and outstanding motion to reconsider.

        In the Shelton v Target Advance, No. 18-2070, 2019 U.S. Dist. LEXIS 64713 (E.D. Pa.

Apr. 16, 2019), the court found that “the Plaintiff lacked standing to bring claims predicated on

the TCPA’s prohibition against sales calls to telephone numbers listed on the DNC because the
         Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 5 of 51




cell number at issue was also for business use, and business numbers are not permitted to be

registered on the National Do Not Call Registry.” See Rules and Regulations Implementing the

Tel. Consumer Prot. Act of 1991, 23 FCC Rcd. 9779, 9785 (June 17, 2008) ("As the Commission

has previously stated, the National Do Not Call Registry applies to 'residential subscribers' and

does not preclude calls to businesses."); 47 C.F.R. § 64.1200(c). Plaintiff admitted that his phone

number is used for business purposes. Business numbers are not permitted to be registered on the

Federal Do Not Call registry. As such, no violation has occurred in this case.

       The relevant cited rule in the order was “Local R. Civ. P. 26(g)” was presumably a

reference to Local R. Civ. P. 26.1(g) which states “A routine motion to compel answers to

interrogatories or to compel compliance with a request for production under Fed.R.Civ.P. 34,

wherein it is averred that no response or objection has been timely served, need have no

accompanying brief, and need have no copy of the interrogatories or Rule 34 request attached. The

court may summarily grant or deny such motion without waiting for a response.” Additionally,

according to FRCP rule 7(d) “Unless otherwise prescribed by these rules, or by order of the court,

a response to a motion must be served within 21 days after service of such motion, except that a

response to a dispositive motion must be served within 35days after service of such motion. The

movant has 21 days after service of the response to a dispositive motion to serve a reply.”

       In this case, we had an objection, which was attached to Plaintiff’s motion as part of the

email chain. Further, since there was an objection, we should have been granted the time to actually

respond to the motion, rather than have it summarily granted. When the court granted the motion

to compel one day later, there was no order stating that Defendants’ objection time would be

abridged, nor was on requested. Further, the court gave no reason for this abridged time, of

approximately one day, as to why this motion should have been granted. There is no good faith
         Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 6 of 51




reason for this, and as such, we ask the court reconsider the granting of that motion as well,

particularly in light of all evidence presented in this pleading.

       WHEREFORE, Defendants respectfully request that this Court immediately enter an

Order granting temporary and permanent injunctive relief expressly precluding the further

attempt at gathering post-judgment discovery.

                                       Respectfully Submitted,

                                       _/s/ Joshua L. Thomas __________
                                       Joshua L. Thomas, Esq.
                                       Joshua L. Thomas & Associates
                                       225 Wilmington-West Chester Pike Suite 200
                                       Chadds Ford, PA 19317
                                       Phone: 215-806-1733
                                       Fax: 888-314-8910
                                       Email: JoshuaLThomas@gmail.com
                                       Atty ID# 312476
                                       Attorneys for Plaintiff ANTHONY S. O’QUINN
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 7 of 51




 JAMES EVERETT SHELTON                               UNITED STATES DISTRICT COURT
                                                     FOR THE EASTERN DISTRICT OF
                                                     PENNSYLVANIA
        Plaintiff

        v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                     No. 2:18-cv-03723-NIQA




       Upon review of the motion, and any responses hereto, Plaintiff’s motion for injunctive

relief is hereby GRANTED pending the outcome of the motion to reconsider.




__________________________

Hon.
      Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 8 of 51




                                      CERTIFICATION




     I, the undersigned attorney certify that I served a copy of this on Plaintiff, specifically:



BRYAN ANTHONY REO
REO LAW LLC
PO BOX 5100
MENTOR, OH 44061


CLAYTON S. MORROW
MORROW & ARTIM, P.C.
304 ROSS ST., 7TH FL.
PITTSBURGH, PA 15219
                                                     ___/s/ Joshua Thomas________
                                                    Joshua L. Thomas and Associates
                                                    Joshua Thomas Esq.
                                                    Supreme Court ID No. 312476
                                                    225 Wilmington-West Chester Pike
                                                    Suite 200
                                                    Chadds Ford, PA 19317
                                                    Phone: (215) 806-1733
                                                    Email: JoshuaLThomas@gmail.com
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 9 of 51




                     EXHIBIT A
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 10 of 51


1                                   STATE OF OHIO
              IN THE COURT OF COMMON PLEAS OF CUYAHOGA COUNTY
2                                  CIVIL DIVISION
     ______________________________________________________________
3
4    JAMES SHELTON,
     11304 Hessler Road
5    Cleveland, OH 44106
6                Plaintiff,
7    vs.
8    BLINDBID INC d/b/a TCPA LITIGATOR,
     LIST
9    405 Cherry Hills Way
     Colorado Springs, CO 80921
10
     MICHAEL CONVEY O'HARE
11   405 Cherry Hills Way
     Colorado Springs, CO 80921
12
                 Defendants.
13   _______________________________________________________________
14                      TRANSCRIPT OF AUDIO RECORDINGS
15                         TRANSCRIBED:      MAY 15, 2020
16   _______________________________________________________________
17
18
19
                                            TRANSCRIPT PROVIDED BY:
20                                          Stevens-Koenig Reporting
                                            A Veritext Company
21                                          700 17th Street, Suite 1750
                                            Denver, Colorado 80202
22                                          303-988-8470
23
24
25

                                                                     Page 1

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 11 of 51


1                        (Beginning of audio recording.)

2                        MR. SHELTON:      See -- look -- right.      This is

3    what I would do.     So I type in your name.

4                        You live in Colorado Springs?

5                        MR. O'HARE:      Yes.

6                        MR. SHELTON:      That's a super nice area.      I've

7    been there a few times.       I -- my dad is good friends with a guy

8    that was in the Air Force.        He's a colonel.       He's retired now.

9    But they were stationed on the U.S. Air Force base.             And so we

10   went out there and stayed at their place for a couple days, and

11   then we went skiing, which was really, really great.             A really

12   good time.     So I'm somewhat familiar with the area.

13                       Yes, I would -- I would run you -- I would

14   see -- okay.     You know, you have a house in Colorado Springs.

15   Loan him out 340,000.       So then I would type in your property,

16   pull it up on sale.      It's worth 512,000.        So I'd be like, All

17   right, that's a pretty nice house.          You have, like, a lot of

18   people -- I don't know if you're (inaudible).

19                       MR. O'HARE:      But -- but -- but, James --

20   because the house -- when I bought it for 340, it was worth

21   340.   Okay.    It went up --

22                       MR. SHELTON:      Right.

23                       MR. O'HARE:      -- in the past three years.

24                       MR. SHELTON:      It's going to go up, and then

25   it's going to go done down, because the real estate market is

                                                                      Page 2

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 12 of 51


1    going to go down.

2                         MR. O'HARE:     Yeah.    So -- but, I mean,

3    it's -- but -- but I -- you know, if my value of the house went

4    up 100,000 the last three years, it's not because -- you know,

5    it's more luck than anything else, you know.           It's just a lot

6    of people wanted to move out here.

7                         MR. SHELTON:     Yeah.    And you don't -- you don't

8    have -- you don't have any expensive vehicles.            So I would say

9    you're not rich by any means.         But if I had a judgment against

10   you, I mean, I 100 percent could put a lien against your house.

11                        And -- and that would be a sizable amount of

12   equity that I could conceivably take, if it's -- if it's really

13   worth that much.      But that's just the -- so that would be my

14   analysis.   Right?

15                        I would say, Okay, you have two six- or

16   seven-year-old cars.         I would just kind of look at you like,

17   All right, you know.         But depending on collectability, I look

18   at it as where someone lives and what they're driving, what

19   their lifestyle is.

20                        So --

21                        MR. O'HARE:     Yeah.    We --

22                        MR. SHELTON:     -- that's a far cry

23   from -- that's a far cry from someone that lives in Calabasas;

24   or Beverly Hills; or, you know, Santa Anna, California, for

25   example; Newport Beach.

                                                                     Page 3

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 13 of 51


1                        (End of audio recording.)

2                                   * * * * * * *

3                        (Beginning of audio recording.)

4                        MR. SHELTON:      I'll tell you what,

5    because -- because you run -- because you can run them -- you

6    can run her on Lexis -- not the Lexis; on TLO.

7                        (End of audio recording.)

8                                   * * * * * * *

9                        (Beginning of audio recording.)

10                       MR. O'HARE:      I don't know why I --

11                       MR. SHELTON:      I have -- I have Clear Choice

12   Credit.     For 10 bucks, you can run -- it's $9.50 each -- you

13   can run -- you can pull a credit report, TransUnion or Equifax.

14   All you need to have is Social, date of birth, address.             It's

15   very --

16                       MR. O'HARE:      Okay.    Well, take --

17                       MR. SHELTON:      -- very easy.

18                       (End of audio recording.)

19                                  * * * * * * *

20                       (Beginning of audio recording.)

21                       MR. SHELTON:      I understand.      It's like -- I

22   research these people a lot before I even write them a demand

23   letter, because I want to know, Okay, do they own real

24   property?     Do they have bank accounts?        Do they have money?

25   How -- how big is their company?          How many employees do they

                                                                      Page 4

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 14 of 51


1    have?

2                      All that -- I research that stuff in advance.

3    And if they're a small -- if they're -- if they're driving a

4    brand new Mercedes or -- or a Lambo or something, or they're

5    living in a brand new house, then they can afford to pay me.

6                      If there's someone living in their apartment,

7    has no money, is driving a 1995 truck, I mean --

8                      (End of audio recording.)

9                                    * * * * * * *

10                     (Beginning of audio recording.)

11                     MR. O'HARE:       How do you -- how do you justify

12   that --

13                     MR. SHELTON:       Yeah.   No.   You're right.   No.

14   We're pillaging them.     No.     We're absolutely pillaging them.       I

15   mean, that's -- that's the point.

16                     (End of audio recording.)

17                               * * * * * * *

18                     (Beginning of audio recording.)

19                     MR. SHELTON:       Meanwhile, I know -- I know where

20   the person banks before I even -- before I even file the case,

21   and how much money they have.

22                     (End of audio recording.)

23                                   * * * * * * *

24                     (Beginning of audio recording.)

25                     MR. SHELTON:       I just justify it as, Hey, I want

                                                                   Page 5

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 15 of 51


1    to make some money, and, I mean, that's --

2                        (End of audio recording.)

3                                   * * * * * * *

4                        (Beginning of audio recording.)

5                        MR. O'HARE:       What?   Okay.     You find the

6    company.     They call you.    I mean, are you then going to go say,

7    Hey, Craig -- Craig Cunningham or these other -- Rayburn

8    (phonetic) or whoever -- Hey, Michael, here's an easy target?

9                        MR. SHELTON:       Oh, yeah.      Absolutely.     Because

10   what we do is -- not you in particular, but, like, what -- what

11   we'll do is we'll say, Hey, yeah, these guys just paid me "X"

12   number of dollars, or, Hey, you know, I just collected a

13   judgment against these guys.          I just made $20,000.      Yo.     Any of

14   you guys got any calls?       Yeah.     Sure have.      Let's go after

15   them.

16                       (End of audio recording.)

17                                  * * * * * * *

18                       (Beginning of audio recording.)

19                       MR. O'HARE:       Well, what --

20                       MR. SHELTON:       Here's the thing -- here's the

21   thing:     Like, I sue the people individually and get -- get

22   individual liability.       So that's the first hurdle.         So you can

23   close your company up, but I'm going -- but I'm going to have a

24   judgment against you personally.          And that's going -- that's

25   going to mean that I can still levy your personal account.

                                                                         Page 6

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 16 of 51


1                      If you own a real -- if you own real property,

2    I can put a lien against it, or I can even -- I mean, I can

3    take -- take it if I want.      If -- if there's equity in it, I

4    can take the house.    I mean, that -- there's a ton of

5    weapons --

6                      MR. O'HARE:      Would you do that?          Would you do

7    that?

8                      MR. SHELTON:      -- that I can use.

9                      Yeah.    We're in the process of doing it to

10   someone in -- in Southern California right now.               But

11   they're -- they're scumbags.       They're -- have you -- do you

12   have any extended auto warranty --

13                     (End of audio recording.)

14                                * * * * * * *

15

16

17

18

19

20

21

22

23

24

25

                                                                         Page 7

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 17 of 51


1                            REPORTER'S CERTIFICATE

2

3

4                I, Laurel S. Tubbs, do hereby certify that I am a

5    Professional Shorthand Reporter and Notary Public within the

6    State of Colorado.

7                I further certify that the foregoing transcript

8    constitutes a true and correct transcript to the best of my

9    ability to hear and understand the audio recording.

10               I further certify that I am not related to, employed

11   by, nor of counsel for any of the parties or attorneys herein,

12   nor otherwise interested in the result of the within action.

13

14               My commission expires September 1, 2023.

15

16

17

18

19                        <%22402,Signature%>

20

21                        LAUREL S. TUBBS

22                        Registered Professional Reporter

23                        and Notary Public

24

25

                                                                   Page 8

                    Stevens-Koenig Reporting, A Veritext Company
                                   303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 18 of 51

[1 - guys]

             1       accounts 4:24          call 6:6                demand 4:22
 1 8:14              action 8:12            calls 6:14              denver 1:21
 10 4:12             address 4:14           cars 3:16               depending 3:17
 100 3:10            advance 5:2            case 5:20               division 1:2
 100,000 3:4         afford 5:5             certificate 8:1         doing 7:9
 11304 1:4           air 2:8,9              certify 8:4,7,10        dollars 6:12
 15 1:15             amount 3:11            cherry 1:9,11           driving 3:18 5:3,7
 1750 1:21           analysis 3:14          choice 4:11                        e
 17th 1:21           anna 3:24              civil 1:2
                                                                    easy 4:17 6:8
 1995 5:7            apartment 5:6          clear 4:11
                                                                    employed 8:10
                     area 2:6,12            cleveland 1:5
          2                                                         employees 4:25
                     attorneys 8:11         close 6:23
 20,000 6:13                                                        equifax 4:13
                     audio 1:14 2:1 4:1     collectability 3:17
 2020 1:15                                                          equity 3:12 7:3
                       4:3,7,9,18,20 5:8    collected 6:12
 2023 8:14                                                          estate 2:25
                       5:10,16,18,22,24     colonel 2:8
 22402 8:19                                                         example 3:25
                       6:2,4,16,18 7:13     colorado 1:9,11,21
                                                                    expensive 3:8
          3            8:9                    2:4,14 8:6
                                                                    expires 8:14
 303-988-8470 1:22   auto 7:12              commission 8:14
                                                                    extended 7:12
 340 2:20,21                   b            common 1:1
                                            company 1:20                       f
 340,000 2:15        b 1:8
                                              4:25 6:6,23           familiar 2:12
          4          bank 4:24
                                            conceivably 3:12        far 3:22,23
 405 1:9,11          banks 5:20
                                            constitutes 8:8         file 5:20
 44106 1:5           base 2:9
                                            convey 1:10             find 6:5
                     beach 3:25
          5                                 correct 8:8             first 6:22
                     beginning 2:1 4:3
 512,000 2:16                               counsel 8:11            force 2:8,9
                       4:9,20 5:10,18,24
                                            county 1:1              foregoing 8:7
          7            6:4,18
                                            couple 2:10             friends 2:7
 700 1:21            best 8:8
                                            court 1:1               further 8:7,10
          8          beverly 3:24
                                            craig 6:7,7                        g
                     big 4:25
 80202 1:21                                 credit 4:12,13          go 2:24,25 3:1 6:6
                     birth 4:14
 80921 1:9,11                               cry 3:22,23                6:14
                     blindbid 1:8
          9                                 cunningham 6:7          going 2:24,25 3:1
                     bought 2:20
                                            cuyahoga 1:1               6:6,23,23,24,25
 9.50 4:12           brand 5:4,5
                     bucks 4:12                       d             good 2:7,12
          a
                               c            d 1:8                   great 2:11
 ability 8:9
                                            dad 2:7                 guy 2:7
 absolutely 5:14     calabasas 3:23
                                            date 4:14               guys 6:11,13,14
   6:9               california 3:24
                                            days 2:10
 account 6:25          7:10
                                            defendants 1:12


                                                                                Page 1
                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 19 of 51

[hear - sue]

            h           living 5:5,6           pay 5:5                 reporting 1:20
 hear 8:9               loan 2:15              people 2:18 3:6         research 4:22 5:2
 hessler 1:4            look 2:2 3:16,17         4:22 6:21             result 8:12
 hey 5:25 6:7,8,11      lot 2:17 3:5 4:22      percent 3:10            retired 2:8
    6:12                luck 3:5               person 5:20             rich 3:9
 hills 1:9,11 3:24               m             personal 6:25           right 2:2,17,22
 house 2:14,17,20                              personally 6:24           3:14,17 5:13 7:10
                        market 2:25
    3:3,10 5:5 7:4                             phonetic 6:8            road 1:4
                        mean 3:2,10 5:7
 hurdle 6:22                                   pillaging 5:14,14       run 2:13 4:5,5,6
                          5:15 6:1,6,25 7:2
                                               place 2:10                4:12,13
            i             7:4
                                               plaintiff 1:6                     s
 inaudible 2:18         means 3:9
                                               pleas 1:1
 individual 6:22        mercedes 5:4                                   s 8:4,21
                                               point 5:15
 individually 6:21      michael 1:10 6:8                               sale 2:16
                                               pretty 2:17
 interested 8:12        money 4:24 5:7,21                              santa 3:24
                                               process 7:9
                          6:1                                          scumbags 7:11
            j                                  professional 8:5
                        move 3:6                                       see 2:2,14
 james 1:4 2:19                                  8:22
                                  n                                    september 8:14
 judgment 3:9 6:13                             property 2:15
                                                                       seven 3:16
    6:24                name 2:3                 4:24 7:1
                                                                       shelton 1:4 2:2,6
 justify 5:11,25        need 4:14              provided 1:19
                                                                         2:22,24 3:7,22 4:4
                        new 5:4,5              public 8:5,23
            k                                                            4:11,17,21 5:13,19
                        newport 3:25           pull 2:16 4:13
 kind 3:16                                                               5:25 6:9,20 7:8
                        nice 2:6,17            put 3:10 7:2
 know 2:14,18 3:3                                                      shorthand 8:5
                        notary 8:5,23                    r
    3:4,5,17,24 4:10                                                   signature 8:19
                        number 6:12
    4:23 5:19,19 6:12                          rayburn 6:7             six 3:15
                                  o            real 2:25 4:23 7:1      sizable 3:11
 koenig 1:20
                        o'hare 1:10 2:5,19       7:1                   skiing 2:11
            l
                          2:23 3:2,21 4:10     really 2:11,11,11       small 5:3
 lambo 5:4                4:16 5:11 6:5,19       3:12                  social 4:14
 laurel 8:4,21            7:6                  recording 2:1 4:1       somewhat 2:12
 letter 4:23            oh 1:5 6:9               4:3,7,9,18,20 5:8     southern 7:10
 levy 6:25              ohio 1:1                 5:10,16,18,22,24      springs 1:9,11 2:4
 lexis 4:6,6            okay 2:14,21 3:15        6:2,4,16,18 7:13        2:14
 liability 6:22           4:16,23 6:5            8:9                   state 1:1 8:6
 lien 3:10 7:2          old 3:16               recordings 1:14         stationed 2:9
 lifestyle 3:19                   p            registered 8:22         stayed 2:10
 list 1:8                                      related 8:10            stevens 1:20
 litigator 1:8          paid 6:11
                        particular 6:10        report 4:13             street 1:21
 live 2:4                                      reporter 8:5,22         stuff 5:2
 lives 3:18,23          parties 8:11
                                               reporter's 8:1          sue 6:21


                                                                                    Page 2
                        Stevens-Koenig Reporting, A Veritext Company
                                       303-988-8470
     Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 20 of 51

[suite - yo]

 suite 1:21           way 1:9,11
 super 2:6            weapons 7:5
 sure 6:14            went 2:10,11,21
          t             3:3
                      worth 2:16,20
 take 3:12 4:16 7:3
                        3:13
   7:3,4
                      write 4:22
 target 6:8
 tcpa 1:8                       x
 tell 4:4             x 6:11
 thing 6:20,21                  y
 three 2:23 3:4
                      yeah 3:2,7,21 5:13
 time 2:12
                        6:9,11,14 7:9
 times 2:7
                      year 3:16
 tlo 4:6
                      years 2:23 3:4
 ton 7:4
                      yo 6:13
 transcribed 1:15
 transcript 1:14,19
   8:7,8
 transunion 4:13
 truck 5:7
 true 8:8
 tubbs 8:4,21
 two 3:15
 type 2:3,15
          u
 u.s. 2:9
 understand 4:21
   8:9
 use 7:8
          v
 value 3:3
 vehicles 3:8
 veritext 1:20
 vs 1:7
          w
 want 4:23 5:25 7:3
 wanted 3:6
 warranty 7:12



                                                                       Page 3
                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 21 of 51




                     EXHIBIT B
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 22 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 23 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 24 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 25 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 26 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 27 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 28 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 29 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 30 of 51
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 31 of 51
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 32 of 51




From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation
Date: May 29, 2020 at 2:47:46 PM EDT
To: Andrew Heidarpour <aheidarpour@hlfirm.com>

They are not unlawful.

Again, I think a telephone conversation would be helpful to resolve this amicably.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 29, 2020, at 2:45 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 33 of 51




Robert, I sent an email on May 11 with four attachments. On May 22, you informed me your
client was reviewing the emails. Your client has had 18 days to review a few pages of
documents.

What is your client's position regarding those emails?

Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-00hmgxkp.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 29, 2020 2:30 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Once again - I believe a telephone conversation would do very well before you take
action.

What time are you available to speak next Tuesday?

Regards,
Robert

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 34 of 51




(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 29, 2020, at 10:47 AM, Andrew Heidarpour <aheidarpour@hlfirm.com>
wrote:

Hi Robert, any update?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-anbabu2z.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 35 of 51




From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 22, 2020 10:43 AM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

I have been out - Forward the emails to my client and they are under review.

I will email you when we return from the Memorial Day holiday.

Regards,
Robert




Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 36 of 51




On May 20, 2020, at 12:32 PM, Andrew Heidarpour <aheidarpour@hlfirm.com>
wrote:

Robert, we have waited long enough.

Are you authorized to accept service?

Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-5yqsiuyt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Friday, May 15, 2020 7:12 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Any update Robert?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 37 of 51




<Outlook-jj0oqq2w.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Monday, May 11, 2020 1:30 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

They are attached.

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-n40nxwel.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 8, 2020 3:01 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Send me copies of the emails and I will present them to my client.

Regards,

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 38 of 51




194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On May 8, 2020, at 2:51 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Robert, I would speak with your client again. If they did not call my client, and the number is
not your client's, why or how was my client speaking to Troy, Louis, and Mark, all of whom sent
emails to the client? All of which are from Century Debt Relief.

Please also confirm your client does not use an Automatic Telephone Dialing System.

Furthermore, my client's number is on the DNC, and was still called.

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 39 of 51




<Outlook-2lc4avaz.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 8, 2020 2:27 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andew,

Didn’t you receive the letter? You should have - see attachment.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 40 of 51




On May 8, 2020, at 2:13 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

I assume you will not provide a copy?

Service of process will be sent shortly.

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-dawzcusz.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Sent: Friday, May 1, 2020 3:50 PM
To: Robert Jacovetti <rcjesq@jacovettilaw.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Can a copy be sent via email?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 41 of 51




AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-anrbstwb.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Friday, May 1, 2020 3:35 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Our response letter is drafted and will be mailed today.

Regards,
Robert

Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 42 of 51




On May 1, 2020, at 1:56 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Hi Robert, any update?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-sahwhklf.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Tuesday, April 28, 2020 2:37 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Yes - I am drafting a formal response letter that will be sent to you within the next day
or two.

Once again, my client does not use an auto-dialer, nor does my client engage in “Press
1” campaigns.
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 43 of 51




The telephone number documented in your letter does not appear in my clients
system. Finally, the telephone number that you attribute to my client does not belong
to my client.

These facts, together with other factual information, will be included in my
forthcoming response letter together.

Regards,
Robert


Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On Apr 28, 2020, at 1:53 PM, Andrew Heidarpour <aheidarpour@hlfirm.com> wrote:

Robert, did you investigate the calls?
         Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 44 of 51




Regards
----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-dnfpumpd.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Robert Jacovetti <rcjesq@jacovettilaw.com>
Sent: Tuesday, April 21, 2020 1:10 PM
To: Andrew Heidarpour <aheidarpour@hlfirm.com>
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation

Andrew,

Please be advised that due to the pandemic, and the impact that has had on my staff,
my response has been delayed. I will respond via letter as soon as practicable.

Attached please find your demand letter dated April 14, 2020, as well as our response
letter to the two previous demands sent to my client.

Additionally, it has come to my attention that you are purposely directing demands to
my client employees - cease and desist.

Finally, my attempts to communicate with you directly during your previous two
demands were rejected by you. I feel that it would helpful if we schedule a telephone
call.

Regards,

Robert
       Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 45 of 51




Robert Jacovetti, Esq.
Jacovetti Law, P.C.
194 Old Country Road
Mineola, New York 11501
(516) 744-5454 Telephone
(877) 212-9156 Facsimile
rcjesq@jacovettilaw.com
www.jacovettilaw.com

Confidentiality Statement: The information contained in, and attached to, this email is
confidential and intended for the personal use of the addressee named above. If the
reader of this message is not the intended recipient, or is not an agent responsible for
delivering this message to the recipient, you are hereby notified that you are in receipt
of this email in error. Please contact the sender immediately by reply email and
destroy all copies of this email as well as any and all attachments. Any review,
distribution, or reproduction of the information contained herein, and attached to, this
email is strictly prohibited.




On Apr 21, 2020, at 12:18 PM, Emil Yashayev <emil@centuryrelief.com> wrote:

This attorney is emailing everybody individually and harassing the employees

---------- Forwarded message ---------
From: Louis Abramson <louis@centuryrelief.com>
Date: Tue, Apr 21, 2020 at 12:18 PM
Subject: Fwd: Pre-Suit Notification of Federal Telemarketing Law Violation
To: Barry Shargel <barry@centuryrelief.com>, Emil Yashayev
<emil@centuryrelief.com>
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 46 of 51




---------- Forwarded message ---------
From: Andrew Heidarpour <aheidarpour@hlfirm.com>
Date: Tue, Apr 21, 2020 at 10:55 AM
Subject: Re: Pre-Suit Notification of Federal Telemarketing Law Violation
To: troy@centuryrelief.com <troy@centuryrelief.com>, louis@centuryrelief.com <lo
uis@centuryrelief.com>, adam@centuryrelief.com <adam@centuryrelief.com>, terrel
l@centuryrelief.com<terrell@centuryrelief.com>, grace@centuryrelief.com <grace@
centuryrelief.com>


Hi, my firm previously sent correspondence regarding violations of the TCPA, but have yet to
receive a response.

Was my prior correspondence received?

Regards

----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-memqfrgt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour
Sent: Tuesday, April 14, 2020 1:56 PM
To: troy@centuryrelief.com <troy@centuryrelief.com>; louis@centuryrelief.com <louis@centuryrelief.c
om>; adam@centuryrelief.com <adam@centuryrelief.com>; terrell@centuryrelief.com <terrell@centur
yrelief.com>;grace@centuryrelief.com <grace@centuryrelief.com>
Subject: Pre-Suit Notification of Federal Telemarketing Law Violation

ATTN: LEGAL DEPARTMENT
            Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 47 of 51




Hi, my name is Andrew Heidarpour from Heidarpour Law Firm, PLLC. I am sending this
correspondence on behalf of my client. Please review it at your earliest convenience.

Thank you



----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-irbskhz3.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message to
the intended recipient(s), you are hereby notified that any dissemination, distribution or copying
of this e-mail message is strictly prohibited. If you have received this message in error, please
immediately notify the sender and delete this e-mail message from your computer.




--
Best Regards,

Emil Yashayev
Chief Financial Officer
Direct: 718-864-1216 | Fax: 800-660-5292
Emil@centuryrelief.com | www.centuryrelief.com


Disclaimer: This email and any files transmitted with it are confidential, may be privileged, and are intended solely for the use of the
individual or entity to whom they are addressed. If you have received this email in error please notify the sender. This message contains
confidential information and is intended only for the individual named. If you are not the named addressee you should not disseminate,
distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in
reliance on the contents of this information is strictly prohibited.




...

[Message clipped] View entire message
        Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 48 of 51




Josh Thomas <joshualthomas@gmail.com> 12:07 PM (50 minutes ago)
to Robert

Got both thanks.

Joshua Thomas, Esq.

CONFIDENTIALITY NOTICE: UNAUTHORIZED INTERCEPTION IS PROHIBITED BY
FEDERAL LAW [Electronic
Communication Privacy Act of 1986, 18 U. S. C. 2701(a) and 2702(a)]




<Outlook-memqfrgt.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message
to the intended recipient(s), you are hereby notified that any dissemination, distribution or
copying of this e-mail message is strictly prohibited. If you have received this message in error,
please immediately notify the sender and delete this e-mail message from your computer.


From: Andrew Heidarpour
Sent: Tuesday, April 14, 2020 1:56 PM
To: troy@centuryrelief.com <troy@centuryrelief.com>; louis@centuryrelief.com <louis@centuryrelief.c
om>; adam@centuryrelief.com <adam@centuryrelief.com>; terrell@centuryrelief.com <terrell@centur
           Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 49 of 51




yrelief.com>;grace@centuryrelief.com <grace@centuryrelief.com>
Subject: Pre-Suit Notification of Federal Telemarketing Law Violation

ATTN: LEGAL DEPARTMENT

Hi, my name is Andrew Heidarpour from Heidarpour Law Firm, PLLC. I am sending this
correspondence on behalf of my client. Please review it at your earliest convenience.

Thank you



----
Andrew Heidarpour
Heidarpour Law Firm, PLLC
www.HLFirm.com
AHeidarpour@HLFirm.com
[P] 202-234-2727

<Outlook-irbskhz3.png>
This email message may contain legally privileged and/or confidential information. If you are
not the intended recipient(s), or the employee or agent responsible for delivery of this message
to the intended recipient(s), you are hereby notified that any dissemination, distribution or
copying of this e-mail message is strictly prohibited. If you have received this message in error,
please immediately notify the sender and delete this e-mail message from your computer.




--
Best Regards,

Emil Yashayev
Chief Financial Officer
Direct: 718-864-1216 | Fax: 800-660-5292
Emil@centuryrelief.com | www.centuryrelief.com


Disclaimer: This email and any files transmitted with it are confidential, may be privileged, and are intended solely for the use of the
individual or entity to whom they are addressed. If you have received this email in error please notify the sender. This message contains
confidential information and is intended only for the individual named. If you are not the named addressee you should not disseminate,
distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in
reliance on the contents of this information is strictly prohibited.
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 50 of 51




                     EXHIBIT C
Case 2:18-cv-03723-JDW Document 57 Filed 06/01/20 Page 51 of 51
